Case 1:18-cv-03260-PKC-JO Document 77 Filed 02/14/20 Page 1 of 1 PageID #: 924
               COWAN,                   41 MADISON AVENUE
                                                                              Nancy E. Wolff
                                        NEW YORK, NY 10010                    (212) 974-7474
               DEBAETS,
               ABRAHAMS &
                                        T: 212 974 7474
                                                                              nwolff@cdas.com
                                        F: 212 974 8474

               SHEPPARD LLP              www.cdas.com




 February 14, 2020

 VIA CM/ECF
 Hon. James Orenstein, U.S.M.J.
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East, Room 1227 South
 Brooklyn, New York 11201

 Re:     Michael Grecco Prods., Inc. v. Alamy Inc. et al, Case No. 18 Civ. 03260 (PKC) (JO)

 Dear Judge Orenstein:

 This firm represents defendants Alamy Inc. and Alamy Ltd. (collectively, “Defendants”) in the
 above-captioned action. We write pursuant to Rule II.A of Your Honor’s Individual Practices to
 respectfully request a brief adjournment of the February 20, 2020 ex parte Status Conference
 before Your Honor, as Defendants’ lead counsel is unavailable due a previously scheduled, out-
 of-state, medical procedure of an immediate family member occurring on that date. This is the
 first request for an adjournment of this conference.

 If this adjournment is granted, Defendants respectfully request that the Status Conference be
 adjourned to the morning of Tuesday, February 25, anytime on Wednesday, February 26, or the
 next available date that suits the Court.1 No other dates will be affected by granting this
 extension.

 We thank the Court for its time and attention to this matter.

 Respectfully submitted,

 /s/ Nancy E. Wolff

 Nancy E. Wolff

 cc:     All Counsel of Record (via ECF)


 1
   To the extent possible, Defendants would respectfully request that the Status Conference be rescheduled
 for any weekday aside from Friday, as lead counsel for Defendants spends Fridays out-of-state
 transporting the same immediate family member to medical appointments.
